MEMORANDUM **
California state prisoner Tony Campbell appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendant violated his due process rights during disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to 28 U.S.C. § 1915A, Ramirez v. Galaza, 334 F.3d 850, 853-54 (9th Cir.2003), and we affirm.
Campbell’s due process claim challenged the propriety of a disciplinary proceeding that resulted in the loss of 90 days of good-time credit. The district court properly dismissed the claim because Campbell did not allege that the punishment had been invalidated. See Edwards v. Balisok, 520 U.S. 641, 646-48, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997) (holding that a due process claim challenging disciplinary proceeding that necessarily implies the invalidity of the deprivation of good-time credits is not cognizable under section 1983).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.